DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 09/24/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2020 and 04/13/2021 are being considered by the examiner.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lair-McConnell et al. (US 2017/0279906), hereinafter “Lair-McConnell”, in view of Knas et al. (US Patent No. 10,992,604), hereinafter “Knas”.
Claim 1 – Lair McConnell teaches a system [Figs. 1 and 2] comprising: 
a network interface [Fig. 2 (Network Interface 226), ¶0034 and ¶0041]; 
at least one processor operatively connected to the network interface [Fig. 2 (Processing Units 202) and ¶0034]; and 
at least one memory operatively connected to the at least one processor, wherein the at least one memory stores instructions that, when executed, cause the at least one processor to [Fig. 2 (CRM 204) and ¶0034]: 
receive a first request for calling a first chatbot to a chat based on at least one of a text or voice through the network interface [Figs. 1 and 2 ; ¶¶0030, 0052, 0055 and 0065:  receiving a message/question (e.g., Who does R&D report to?) from a user calling a first agent (e.g., Directory Agent) to a chat based on a  natural language text message or voice through network interface 226]; 
cause the first chatbot to join the chat [Fig. 5 and ¶¶0065-0067:  e.g., causing the Directory Agent to join the chat]; 
receive a second request for calling a second chatbot to the chat through the network interface [Fig. 5 and ¶¶0066-0067: receive a second request (e.g., Can I meet with him today?) for calling a Calendar Agent (second chatbot) to the chat through the network interface (see Figs. 1 and 2)]; 
cause the second chatbot to join the chat [Fig. 5, ¶¶0066-0067: cause the Calendar Agent to join the chat]; 
receive a first response associated with the task from the first chatbot [Fig. 5 and ¶0067: received directory information (first response) from the Directory Agent]; 
provide only the first response through the network interface [Fig. 5 and ¶0066:  Directory Agent provides only the directory information (e.g., You can meet him at his office in Building 240) when the user has not indicated a preference of the second agent for one or more service types; alternatively and/or additionally, see Fig. 4 and ¶0064].
Lair-McConnell is silent regarding receiving a third request, and after the first chatbot and the second chatbot join the chat, provide the third request to the first chatbot and the second chat bot.
However, in an analogous art, Knas teaches receive a third request including a task that is associated with the first chatbot and is not associated with the second chatbot [col. 13, lines 10-23:  receive a third input including a task associated with the first chat bot and not the second chatbot]; 
after the first chatbot and the second chatbot join the chat, provide the third request to the first chatbot and the second chatbot [Fig. 2 col. 13, lines 10-23 (part of block 238) and col. 11, lines 11-18 (block 218):  receiving a third request and provide the third request to the first chatbot and second chatbot after the first chatbot and the second chatbot join the chat]; 
receive a second response indicating failure of the task or inability to the task from the second chatbot [col. 6, lines 49-64:  when the second chatbot is not able to respond to the input and supervisory is desired, the system prompts the client for extending an invitation to another chatbot (104n); therefore, reads on providing a response indicating failure of the task or inability to the task from the second chatbot].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and technique of intercommunication from a dialog agent (a chatbot) with other agents to provide services to an ongoing dialog with a user taught by Lair-McConnell by incorporating the technique of managing a chat session involving multiple chatbots including prompting the user for extending an invitation to an additional chatbot when the active chatbot is unable to provide a requested task taught by Knas to enhance the user experience by providing adequate response to a query submitted by the user during a chat session involving multiple chatbots (see Knas col. 1, lines 32-46).

Claim 3 – the combination of Lair-McConnell in view of Knas, specifically Lair-McConnell, teaches a display, wherein the instructions, when executed, cause the at least one processor to: display the first response through the display [e.g., Fig. 5,  ¶¶0041 and 0067].

Claim 4 – the combination of Lair-McConnell in view of Knas, specifically Knas, teaches the first chatbot provides a first service based on a first external server, and wherein the second chatbot provides a second service based on a second external server [Fig. 1 and col. 5 lines 45-55, and col. 3 line 41 through col. 4 line 55].

Claim 5 – the combination of Lair-McConnell in view of Knas, specifically Lair-McConnell, teaches the third request is mapped onto a command pre-stored in the first external server [¶¶0057-0058:  the auxiliary services module includes translation services to translate a language of a user to a language of a bot, and the chatbot services are accessible by API’s, i.e., a user request is mapped onto an API (a pre-stored command in a server].

Claim 6 – the combination of Lair-McConnell in view of Knas, specifically Knas, teaches the instructions that, when executed, cause the at least one processor to: receive a fourth request to specify the first chatbot through the network interface [Fig. 1, col. 25 lines 30-35 and/or col. 6 lines 55-64: receiving a fourth request from the user by the first chatbot to request invitation for a third chatbot (or 104n chatbot)]; and provide the fourth request to the first chatbot through the network interface [Fig. 1, col. 25 lines 30-35 and/or col. 6 lines 55-64].

Claim 7 – the combination of Lair-McConnell in view of Knas, specifically Knas, teaches after providing the first response, receive a fourth request associated with the first response [col. 25 lines 30-35 (Claim 3) and col. 24 lines 45-56 (Claim 1):  after providing the first response to the first message (in claim 1), receive a fourth request (in claim 3) associated with the first response in claim 1]; and provide the fourth request to only the first chatbot among the first chatbot and the second chatbot [col. 25 lines 30-35 (Claim 3) and col. 6 lines 55-64:  the request to extend invitation for chatbot 104n is provided only to the first chatbot among the first chatbot and the second chatbot].

Claim 8 – the combination of Lair-McConnell in view of Knas, specifically Knas, teaches the first response includes at least one selectable item, and wherein the instructions that, when executed, cause the at least one processor to: receive a selection input to the at least one selectable item as the fourth request [col. 11 lines 44-55: the first response for inviting a second chatbot includes a selectable buddy list or dropdown list (or a prompt with binary input such as yes/no or true/false, i.e., selectable items), and receiving a selection input to the at least one selectable items as the fourth request].

Claim 9 – the combination of Lair-McConnell in view of Knas, specifically Knas, teaches receive the fourth request including at least one parameter associated with the first response [col. 11 lines 44-55 and col. 6 lines 32-36:  first chatbot receives user’s input selection from a list of selectable item as the fourth request and passes a set of parameters from the input to the second chatbot; hence the fourth request includes at least one parameter associated with the user response].

Claim 12 – the combination of Lair-McConnell in view of Knas, specifically Lair-McConnell, teaches receive a fourth request including a task associated with a first chatbot and the second chatbot [Fig. 5, ¶¶0065-0067 and Fig. 11, ¶¶0077-0078:  in Fig. 11, Lair-McConnell teaches intercepting dialog communication and identify a service trigger, i.e., receiving a request such as a fourth request; in Fig. 5, Lair-McConnell teaches receiving a request (e.g., fourth request) including a task associated with the first chat bot (e.g., Directory Agent) and the second chatbot (e.g., Calendar Agent);
provide the fourth request to the first chatbot and the second chatbot [Fig. 5, ¶¶0065-0067: provide the request (fourth request) to the first chatbot and the second chatbot]; 
receive a third response associated with the fourth request from the first chatbot [Fig. 5, ¶¶0065-0067: receive a third respond (e.g., Joe is the director for the R&D Department) from the first chatbot (e.g., Directory Agent)]; 
receive a fourth response associated with the fourth request from the second chatbot [Fig. 5, ¶¶0065-0067: receive a fourth respond (e.g., I do! Here are the availabilities in Joe’s schedule today…) from the second chatbot (e.g., Calendar Agent)]; and 
provide the third response and the fourth response through the network interface [Fig. 5, ¶¶0065-0067].

Claim 13 – the combination of Lair-McConnell in view of Knas, specifically Lair-McConnell, teaches after the first chatbot joins the chat, according to the second chatbot joining the chat, transmit at least part of context information associated with the first chatbot to the second chatbot [¶0003 and Fig. 5,  ¶¶0065-0067:  the system keeps the context of the conversation across the new mode, hence transmitting at least part of context information associated with the first chatbot to the second chatbot as depicted in the dialog between the Directory Agent and the Calendar Agent in Fig. 5].

Claim 14 – Lair-McConnell teaches a method for providing a chat service [Abstract and ¶¶0095-0098, the method comprising: 
starting a chat service in which a first chatbot providing a first service and a second chatbot providing a second service join [Fig. 5 and ¶¶0065-0067]; 
receiving a first chat message, which is directed to the first chatbot and is not directed to the second chatbot, through the chat service, wherein the first chat message includes a first task associated with the first chatbot [Fig. 5 and ¶¶0065-0066: e.g., receiving chat message “Can I meet with him today” (a first message), which is directed to the Directory Agent (first chatbot) and not directed to the second chatbot, wherein the first chat message includes a first task (determining meeting location & time) associated with the Directory Agent]; 
providing the first chat message to the first chatbot and the second chatbot [Fig. 5 and ¶¶0066-0067]; 
receiving a first response generated depending on performing the first task from the first chatbot and receiving a second response including a failure message for the first task from the first chatbot [Fig. 5 and ¶¶0066-0067: receiving a first response “You can meet him at his office in Building 240” and a second response including a failure message “but I don’t know his schedule” from the Directory Agent]; and
providing the first response through the chat service [Fig. 5 and ¶¶0065-0066:  providing the first response “You can meet him at his office in Building 240” through the chat service].
Lair-McConnell is silent regarding receiving a second response from the second chatbot, and not providing the second response through the chat service
However, in an analogous art, Knas teaches receiving a second response from the second chatbot [col. 6, lines 49-55: when second chatbot is unable to respond to the user input, the second chatbot submits a query to a data source such as a third chatbot, wherein the query to a third chatbot reads on “a second response from the second chatbot”] ;
not providing the second response through the chat service [col. 6, lines 49-64 and col.11, lines 56-58:  In situations when supervisor input is no desired or need, the first chatbot does not prompt the user for extending an invitation to invite a third chatbot or 104n chatbot to the chat session; hence, the second response is not provided through the chat service].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and technique of intercommunication from a dialog agent (a chatbot) with other agents to provide services to an ongoing dialog with a user taught by Lair-McConnell by incorporating the technique of managing a chat session involving multiple chatbots including automatically querying an additional chatbot when the active chatbot is unable to provide a requested task taught by Knas to enhance the user experience by providing adequate response to a query submitted by the user during a chat session involving multiple chatbots (see Knas col. 1, lines 32-46).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lair-McConnell (US 2017/0279906) in view of Knas (US Patent No. 10,992,604) as applied above, and further in view of Chen et al. (US 2004/0107196), hereinafter “Chen”.
Claim 2 – the combination of McConnel in view of Knas, specifically Knas, teaches the second response indicating inability to the task from the second chatbot [col. 6, lines 49-64].
McConnell in view of Knas is silent regarding the response includes a null value.
However, in an analogous art, Chen teaches the response includes a null value [¶0032: Chen teaches the agent provides a response that includes a null value indicating the inability to fulfill a request].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of returning a Null value from an agent in response to the inability to fulfill a request by the agent taught by Chen and the technique for providing services to a user in an ongoing dialog between the user and dialog agents (chatbots) taught by Lair-McConnell in view of Knas to enhance the design and implementation of software applications in accessing and making efficient use of software services  (see Chen ¶0005).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lair-McConnell (US 2017/0279906) in view of Knas (US Patent No. 10,992,604) as applied above, and further in view of Lalji et al. (US 2017/0310613), hereinafter “Lalji”.
Claim 15 – the combination of Lair-McConnell in view of Knas, specifically Knas, teaches receiving a second chat message for the first chatbot through the chat service [col. 11, lines 11-17 and lines 59-63: receiving affirmative chat message from the user for the user’s desire to get the second chatbot involved in the dialog]; and 
providing the second chat message to only the first chatbot among the first chatbot and the second chatbot [col. 11, lines 59-63:  providing the affirmative message to only the first chatbot among the first and the second chatbot].
Knas is silent regarding the second chat message specifies the first chatbot through the chat service.
However, in an analogous art, Lalji teaches receiving a chat message to specify the first chatbot through the chat service [¶0024:  Lalji teaches using a hashtag associated with a chatbot to specify a first chatbot through the chat service]; and
providing the chat message to only the first chatbot among the first chatbot and the second chatbot [¶0024].
indicating the inability to fulfill a request].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of specifying a specific chatbot among a plurality of chatbots to conversate through a chat service Lalji and the technique for providing services to a user in an ongoing dialog between the user and a plurality of dialog agents (chatbots) taught by Lair-McConnell in view of Knas to enhance the user experience through a chatbot interface that is flexible in facilitating interactions with multiple chatbots (see Lalji ¶0006-0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423